     Case 4:18-cv-00430 Document 205-12 Filed on 09/17/20 in TXSD Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS


KIMBERLY KJESSLER, KLAIRE
RUECKERT, LAURA BRALEY, TIMOTHY
HAYDEN and SUMMER LANG, individually
and on behalf of all others similarly situated,       Civil Action No. 4:18-cv-0430
                                                      (Consolidated)
                Plaintiffs,

v.

ZAAPPAAZ, INC., AZIM MAKANOJIYA,
NETBRANDS MEDIA CORP.,
MASHNOON AHMED, GENNEX MEDIA,
LLC, BRANDECO, L.L.C., AKIL KURJI,
CUSTOM WRISTBANDS INC., and
CHRISTOPHER ANGELES,

                Defendants.




      [PROPOSED] ORDER GRANTING PLAINTIFFS’ AMENDED MOTION FOR
        ATTORNEYS’ FEES, REIMBURSEMENT OF COSTS, AND INCENTIVE
                                AWARDS

        Pending before the Court is the Plaintiffs’ Amended Motion for Attorneys’ Fees,

Reimbursement of Costs, and Incentive Awards. After review of the motion and the record

in this case, and good cause being shown, the Court GRANTS the motion.



        IT IS SO ORDERED.

        Dated this ___ day of ________, 2020

                                                            ______________________________
                                                            HON. NANCY F. ATLAS
                                                            SENIOR U.S. DISTRICT JUDGE



                                                  1
